Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species (a), single-nucleotide variants (which is encompassed by claim 9), is acknowledged. Claims 10-13 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2022.

Claim Status
Claims 1-7, 9-14, 16-25, 28, 29, 31, and 32 are pending. 
Claims 8, 15, 26, 27, 30, and 33-65 are cancelled.
      Claims 10-13 and 16-19 are directed to non-elected species and therefore withdrawn.
      Claims 2, 14, 25, 29, and 31 are objected to.
      Claims 1-7, 9, 14, 20-25, 28, 29, 31, and 32 are under examination.

Priority
This application claims the benefit of priority to U.S provisional application 62/673,779  filed on May 18, 2018. Claims 1-7, 9, 14, 20-25, 28, 29, 31, and 32 are each afforded priority to said application.

Information Disclosure Statement
The Information Disclosure Statement filed is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.  It is noted that one reference lacks the appropriate page numbers and date as is required under 37 CFR 1.97.  The Examiner has annotated the reference herein.  Applicant is kindly reminded to provide proper citations in compliance with 37 CFR 1.97 in all future submissions to the office. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
• Regarding Fig. 6, the reference character 640 has been used to designate both the “calculate...” step and the “comparing…” step. Referring to specification paragraph [00253], it appears the “calculate…” step of Fig. 6 should be designated as reference character 630.
The drawings are further objected to for a minor informality because:
• Regarding Fig. 7, the word “Nonsynonymous” on the y-axis label has been cut off and reads as “Nonsynonyr”.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The paragraph numbering of the specification is inconsistent. Paragraphs [0001] through [0099] consist of four-digit numbers, yet paragraphs [00100] and above include five-digit numbers. For consistent paragraph numbering, paragraph numbers above 100 should be four-digit numbers, starting with [0100].  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because the following informality: there are five instances of the plural term “somatic mutations” in the claim, and one case of the singular term “somatic mutation”. For agreement and consistency of the claim language, it may be appropriate to change “somatic mutation” to the plural, “somatic mutations”.
 
Claims 14 and 25 are objected to as including redundant claim language as they respectively recite, “The method of claim 9, the method further comprising…” and “The method of claim 1, wherein the method further comprises at least one…”.  It is suggested that applicant amend claims 14 and 25 to respectively recite, “The method of claim 9, further comprising…”, and “The method of claim 1, further comprising at least one…”.

	Claim 29 is objected to because of the following informalities:
• Regarding the limitation: “further wherein the detection of negative selection after therapeutic treatment with treatment with the immuno oncology therapy, targeted therapy, or synthetic lethality therapy in an indicator of treatment response”: The phrase “treatment with” appears twice in succession; one instance of the phrase would be more appropriate; and the word “in” near the end of claim 29 appears to be a misspelling of  the word “is”.
• Claim 29 is missing necessary grammatical articles in the follow recitations: “wherein the one or more detected somatic mutations at locus…” and “wherein the detection of negative selection after therapeutic treatment…”. It is kindly suggested that applicant correct the phrases to respectively read: “wherein the one or more detected somatic mutations at a locus…” and “wherein the detection of a negative selection after a therapeutic treatment…”.	

Claim 31 is objected to because of the following informalities: The active steps of claim 31 are recited as: “receiving…”, “analyze…”, “calculate…”, “comparing…”;  to be consistent, it is suggested to modify the language of the claim limitations to include only the gerund forms of these verbs, as in “receiving…”, “analyzing…”, “calculating…”, “comparing…”. Additionally, regarding the limitation which reads, “analyze the data set to detect and quantifying…”, it is suggested to modify the phrase to read, “analyzing the data set to detect and quantify…”.
Appropriate correction is required.

Claim Interpretation
Intended Use and Contingent Claim Limitations: In the interest of compact prosecution, the instant claims are examined to consider all claim limitations.  However, the claims herein contain recitations of intended use and contingent claim language, as recited below. The courts have stated that claims must be given their broadest reasonable interpretation (BRI) consistent with the specification.  See In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater,415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).
With respect to intended claim limitations, the following are considered intended in the instant claims: Claims 1, 31, and 32 recite, “analyzing a plurality of sequence reads to detect and quantify one or more somatic mutations at a locus”; claim 2 recites, “analyzing the plurality of sequence reads derived from the white blood cell nucleic acids to detect and quantify one or more white blood cell derived somatic mutation”; and claim 3 recites, “analyzing the plurality of sequence reads to detect and quantify the one or more somatic mutations”; wherein the phrase “to detect and quantify” is not considered further limiting in the claims.
It is suggested that the claims be amended to recite active, positive limitations to avoid recitation of intended use herein. 

The instant claims also include a recitation of contingent claim language. With respect to contingent claiming, said contingencies as claimed require that the claims are interpreted as provided for in the MPEP at 2111.04 (II), wherein: "the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met). The interpretation of a claim as having “contingent” language, i.e. that the step does not have to occur to meet the limitations of the claims due to the claim wording, only applies to method claims. For example, assume a method claim requires step A, if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B". 
Claim 14 recites the following "contingent" recitation: “identifying the one or more somatic mutations as one or more tumor suppressors if the locus includes at least one nonsense mutation, or identifying the one or more somatic mutations as one or more oncogenes if the locus includes at least one nonsense mutation and at least one missense mutation.”
With respect to the interpretations above, it is suggested that the claims be amended to recite alternative language so as to avoid interpretation of contingent claiming.


 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7, 9, 14, 20-25, 28, 29, 31, and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Independent claim 1, step (f) recites, “comparing the selection coefficient determined for the locus with a threshold value and detecting positive, neutral, or negative selection at the locus based on the comparison”, and it is interpreted that the selection coefficient and the threshold value are two distinct values; the former being described in paragraph [0016] of the specification as: “In some aspects, the selection coefficient includes a ratio between the rate of non-synonymous substitutions per non-synonymous site and the rate of synonymous substitutions per synonymous site” (this ratio is also known as dN/dS; see specification paragraph [0185]); and regarding the latter, when dN/dS = 1, it signifies neutral evolution, and “1” is the threshold typically used to distinguish purifying (negative) and positive selection (p.1097 and p. 1104 from Spielman et al., (2015). The relationship between dN/dS and scaled selection coefficients. Molecular biology and evolution, 32(4), 1097–1108.). 
However, the indefiniteness arises because when considering paragraph [00192] of the specification, which states, “positive selection is detected when the threshold value is greater than 1 (i.e., when the selection coefficient is greater than 1) with a q-value less than 0.05; …negative selection is detected when the threshold value is less than 1 (i.e., when the selection coefficient is less than 1) with a q-value less than 0.05; …neutral selection is detected when the selection coefficient is about 1”, the threshold value and the selection coefficient would seemingly be equivalent. Further, when considering the “comparing” element of step (f) in the context of paragraph [00192] of the specification, said step is rendered indefinite if the threshold and selection coefficient are intended to be equivalent. Clarification through clearer claim language is requested, including, for example, a specific limitation that distinguishes the threshold from the selection coefficient.    
Independent claims 31 and 32 also include the step of comparing the selection coefficient determined for the locus with a threshold value, and so are rejected using the same reasoning as stated in the 112(b) rejection for claim 1 in the two preceding paragraphs.
	
Claim 2 is unclear as there is no recitation of “matched” in claim 1, so the somatic mutations in claim 1 are not necessarily “matched” to the somatic mutations in claim 2. Additionally, “somatic mutations” are further limited in the first line of claim 2 to be “white blood cell matched somatic mutations”, but step (e) of claim 2 recites “comparing cell-free nucleic acid detected somatic mutations and white blood cell derived somatic mutations to identify one or more white blood cell matched somatic mutations”, which leads to confusion about the comparison for making the identification of the white blood cell matched somatic mutations. 
Further, there is insufficient antecedent basis for the recitation in claim 2, step (e) of “detected somatic mutations” as claim 1, step (d) recites only the intended step “to detect and quantify” without any actual positive, active recitation “detecting”.  
It is also unclear if claim 2 is a further embodiment of “obtaining a test sample” as in claim 1, step (a) or if these steps occur in addition to the recitations in steps (a) to (e) of claim 1 {in which case they should begin with letter (f)}. As such, the nexus between claim 1 and 2 is unclear. Clarification through clearer claim language is requested.

Claim 5 is indefinite because there is  insufficient antecedent basis for the recitation, “somatic mutations are detected from joint modeling or mixture modeling”.  Claim 2, from which claim 5 depends, recites only the intended step “to detect and quantify” without any actual positive, active recitation “detecting”.  

Claim 7 recites the limitations, “…when the threshold is greater than 1 with a q-value less than 0.05 positive selection is detected, and wherein when the threshold is less than 1 with a q-value less than 0.05 negative selection is detected”. These limitations are unclear when considering that when dN/dS = 1, it signifies neutral evolution, and “1” is the threshold typically used to distinguish purifying (negative) and positive selection (p.1104, Spielman). Considering the limitations with the routine definition, this leads to the question as to why claim 7 recites two different thresholds to distinguish between positive and negative selection. In light of paragraph [00192] of the specification, which states, “positive selection is detected when the threshold value is greater than 1 (i.e., when the selection coefficient is greater than 1) with a q-value less than 0.05; …negative selection is detected when the threshold value is less than 1 (i.e., when the selection coefficient is less than 1) with a q-value less than 0.05…, neutral selection is detected when the selection coefficient is about 1”, the selection coefficient can be interpreted as equivalent to the threshold. Additionally, when regarding independent claim 1, from which claim 7 depends, it is interpreted that the selection coefficient and the threshold are distinct values; per claim 1 step (f), the selection coefficient and threshold are compared to each other, and positive, neutral, or negative selection is determined by this comparison. If the selection coefficient and threshold are equivalent to each other, it is unclear how the comparison between them can occur. It may be that where the term threshold is cited in claim 7, the term selection coefficient would be more appropriate. These issues concerning claim 7 are unclear, and render the claim indefinite.

Regarding claim 22, the term “about” is cited in the following limitation twice, “an allele frequency of from about 0.01% to about 35%”. The term ”about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is a relative term which renders the claim indefinite.

Claim 29 recites the limitation “after therapeutic treatment” in the third line of the claim. There is insufficient antecedent basis for this limitation in the claim.  It is suggested, as above, to amend the claim to recite, “a therapeutic treatment”. 

With respect to each of the above rejections, clarification is requested through clearer claim language.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9, 14, 20-25, 28, 29, 31, and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and natural law without significantly more.
 
It is noted that claims 31 and 32 are further rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because they respectively recite “computer-readable medium” and “programs”, which have no physical or tangible form and do not fall within at least one of the four categories of patent eligible subject matter. No structural limitations have been recited regarding “computer-readable medium” and “programs”; therefore, the broadest reasonable interpretation (BRI) of “computer-readable medium” and “programs” can encompass transitory forms of signal transmission such as a propagating electrical or electromagnetic signal, which are directed to non-statutory subject matter (see In re Nuijten, (Fed. Cir. 2007) and MPEP § 2106.03). It is noted that the recitation of a "non-transitory computer-readable medium" would overcome the non-statutory subject matter rejection with respect to claims 31 and 32. For purposes of compact prosecution, claims 31 and 32 will be further examined below with the assumption that applicant will follow the direction to appropriately insert “non-transitory” into claims 31 and 32 in order to address the issue that the claimed inventions are directed to non-statutory subject matter. 


Framework for Evaluating Subject Matter Eligibility under U.S.C. 101
(see MPEP § 2106) :
Step 1: Is the claim directed to one of the four statutory categories of subject matter: a process, machine, manufacture, or composition of matter? If no, the analysis is complete, because the claim does not fall under one of the four statutory categories and is therefore ineligible subject matter. If yes, the analysis continues at Step 2A, Prong One. (See MPEP § 2106.03).  
Step 2A is a two-prong inquiry to determine if the claim is directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea, see MPEP § 2106.04):
Step 2A, Prong One: Does the claim recite a judicial exception, i.e., an abstract idea, law of nature, or a natural phenomenon? If no, the analysis is complete; the claim is not directed to a judicial exception, and the claim qualifies as eligible subject matter. If yes, analysis continues at Step 2A, Prong Two. 
Note: Abstract ideas [see MPEP § 2106.04(a)] include: mathematical concepts (mathematical relationships, mathematical formulas or equations, and mathematical calculations); certain methods of organizing human activity (fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior or relationships or interactions between people); and/or mental processes (defined as concepts that can be performed in the human mind (including procedures for observing, evaluating, analyzing, judging, and organizing information); Laws of nature or natural phenomena [see MPEP § 2106.04(b)] include: naturally occurring principles/ relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature. 
	Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? If yes, the analysis is complete, and the claim qualifies as eligible subject matter. If no, the claim is directed to a judicial exception and analysis continues at Step 2B.  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception, i.e., do they amount to an inventive concept? If yes, the analysis is complete; the claim is not directed to a judicial exception, and the claim qualifies as eligible subject matter. If no, the claim does not qualify as eligible subject matter under 35 U.S.C. 101. (See MPEP § 2106.05).  


Framework Analysis of the Instant Claims:

Step 1 analysis: YES: the claims are directed to a method; a computer-implemented method; and an electronic device. 

Step 2A, Prong One analysis: The claims recite abstract ideas in a method for sequencing, analyzing, and comparing sequence data (obtained from both cell-free nucleic acids of a test sample and nucleic acids isolated from white blood cells of the same test sample) in order to detect and quantify a somatic mutation at a locus, determine a selection coefficient for the locus and compare it to a threshold, and detect positive, neutral, or negative selection at the locus. The claims also embrace a natural law in the form of nucleic acid sequence data and analysis of somatic mutations, which relates to the naturally occurring correlation between: the genetic structure of the sequence of nucleic acids, such as DNA and RNA; somatic mutations; and positive, neutral, or negative selection at a locus. Claims directed to nothing more than abstract ideas, natural phenomena, and laws of nature are not eligible for patent protection (see MPEP § 2106.04{I}).

(Note: the independent claims 1, 31, and 32 recite similar limitations and are considered together for the step 2A analysis.)




Mathematical concepts recited in independent claims 1, 31, and 32 include:
• analyzing the plurality of sequence reads to detect and quantify one or more somatic mutations at the locus, (a mathematical concept of analyzing to detect and quantify somatic mutations using statistical models)  
• determining (or calculating) a selection coefficient for the locus, (a mathematical concept of calculating or estimating the selection coefficient by use of mathematical formulas and statistical analysis of the sequence data for each of the one or more loci where a somatic mutation (or variant) was detected). 


Mental processes recited in independent claims 1, 31, and 32 include:
• comparing the selection coefficient determined for the locus with a threshold value, (a mental step of comparing data).
• detecting positive, neutral, or negative selection at the locus based on the comparison, (a mental step based on the comparing of data from the previous step).

Natural law embraced in independent claims 1, 31, and 32:
• The cell-free nucleic acid sequence data obtained in the sequence analysis method represents the naturally occurring genetic data and the genetic structure of the sequence of nucleic acids, which are to be correlated to the naturally occurring somatic mutations and positive, neutral, or negative selection at the locus when comparing and analyzing the sequence data.

Therefore, the claims explicitly recite elements that, individually and in combination, constitute one or more judicial exceptions. (Step 2A, Prong One: YES.)
	
Step 2A, Prong Two analysis:	
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application. A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The Step 2A, Prong Two analysis is performed by analyzing the additional elements of the claim, alone or in combination, to determine if the abstract idea is integrated into a practical application [see MPEP § 2106.04(d)].  If there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application [see MPEP § 2106.04(d)(III)].

Independent claims 1, 31, and 32 recite the additional elements of: “obtaining a test sample from a subject…”; “preparing a sequencing library…”; and “sequencing the library…”.  These additional elements represent data gathering steps.
Data gathering steps, such as inputting and outputting, are not considered abstract ideas, but perform functions of collecting and outputting the data needed to carry out the abstract idea. These steps are considered insignificant extra-solution activity, and are not sufficient to integrate an abstract idea into a practical application as they do not impose any meaningful limitation on the abstract idea or how it is performed. The data gathering steps also do not provide particular limitations which practically apply the natural law recited in the claims. To integrate a judicial exception into a practical application, the additional limitations must not be mere instructions to apply the judicial exception [see MPEP § 2106.04(d) and MPEP § 2106.05(g)].  

Independent claim 31 recites the additional non-abstract elements of “…a computer comprising a processor and a computer readable medium…”; and independent claim 32 recites the additional non-abstract elements of “…an electronic device, comprising one or more processors, memory, and one or more programs…”. 
Independent claims 31 and 32 do not describe any specific computational steps by which the computer, processor, computer readable medium, electronic device, memory, and/ or programs perform or carry out the abstract ideas, nor do they provide details of how the specific structures of the computer are used to implement these functions. The claims appear to require nothing more than generic computer parts to perform the functions that constitute the judicial exception. Therefore, these are mere instructions to apply the abstract idea using a computer, and therefore the additional elements of a computer, processor, computer readable medium, electronic device, memory, and/ or programs do not integrate the abstract idea into a practical application [see MPEP § 2106.04(d)(I) and MPEP § 2106.05(f)].

Dependent claims 2-7, 9, 14, 20-25, 28, and 29 have also been analyzed with respect to Step 2A, Prong One. Dependent claims 2-6 and 14 are directed to further abstract limitations. Additional abstract limitations cannot integrate the judicial exceptions into a practical application as they are a part of that exception. Dependent claims 7, 9, and 20-24 are directed to data gathering steps and descriptions of data collected. These additional data gathering steps are not sufficient to integrate an abstract idea into a practical application.
Dependent claims 25, 28, and 29 respectively recite the following additional elements: “…assessing a risk of developing a disease state, detecting a disease state, and diagnosing a disease state based on the identification of one or more somatic mutations at the locus   …”; “…wherein the locus detected as having positive selection is identified as a target for a therapeutic treatment”;  and “…wherein the detection of negative selection after therapeutic treatment with treatment with the immuno oncology therapy, targeted therapy, or synthetic lethality therapy in an indicator of treatment response”. These further abstract limitations fail to practically apply the natural law. The nonspecific elements of the assessing risk, detecting, and diagnosing a disease; targets for therapeutic treatment; and indicators of treatment response are generic statements of diagnosis and treatment.
The additional elements of 2-7, 9, 14, 20-25, 28, and 29 have been analyzed, and  no additional elements have been found, alone or in combination, that would integrate the judicial exceptions into a practical application. (Step 2A, Prong Two: NO.)

	To summarize the Step 2A analysis: 
Step 2A, Prong One; yes; Step 2A, Prong Two, no. 
Therefore, Step2A: YES, the claims are directed to judicial exceptions. 

Step 2B analysis: Because the additional claim elements do not integrate the abstract idea into a practical application, the claims are further examined under Step 2B, which evaluates whether the additional elements, individually and in combination, amount to significantly more than the judicial exception itself by providing an inventive concept. An inventive concept is furnished by an element or combination of elements that is recited in the claim in addition to the judicial exception, and is sufficient to ensure that the claim, as a whole, amounts to significantly more than the judicial exception itself (see MPEP § 2106.05).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because the claims recite additional elements that are generic, conventional, or nonspecific. The claims recite the following additional elements:

Regarding independent claims 1, 31, and 32, the additional elements of data gathering (obtaining test samples comprising nucleic acids, preparing sequence libraries, and sequencing those libraries) do not cause the claims to rise to the level of significantly more than the judicial exceptions. The courts have recognized analyzing DNA to provide sequence information or detect allelic variants, [see MPEP§2106.05(d)(II)], as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Additionally, paragraph [00181] of the specification states: “Any known means in the art can be used to detect and quantify somatic mutations from the sequencing reads or sequencing data”, and so the steps of preparing a sequence library, sequencing the library, and analyzing to detect and quantify somatic mutations cited in claims 1, 31, and 32 are data gathering steps and considered insignificant extra solution activity. Additionally, Xia et al., {(2017), Statistical analysis of mutant allele frequency level of circulating cell-free DNA and blood cells in healthy individuals. Sci Rep 7, 7526, 7 pages} and Martincorena et al., {(2017), Universal Patterns of Selection in Cancer and Somatic Tissues. Cell, 171(5), 1029–1041)} each disclose elements of data gathering which include preparing sequence libraries from samples containing nucleic acids and sequencing those libraries. Thus, in light of the prior art, the instant specification paragraph [00181], and MPEP § 2106.05(d)(II), the data gathering steps are shown to be routine, well-understood, and conventional in the art. As a result, the additional element of data gathering steps does not provide an inventive concept by amounting to significantly more than the judicial exceptions.  
With respect to independent claims 1, 31, and 32, the additional element of computer parts are referred to in a generic and non-specific way in both the claims themselves and in specification paragraph [00404], which describes how the operations of the method using commonly used algorithms are understood to be implemented by computer programs or equivalent electrical circuits, microcode, or the like; and in specification paragraph [00405], which details that any of the steps, operations, or processes described can be performed or implemented with one or more hardware or software modules, alone or in combination with other devices. The computational analysis of sequence data is routine, well known, and conventional in the art, as shown by the Xia and Martincorena references, which teach methods computationally analyzing sequence data. Therefore, the additional element of generic computer parts does not amount to significantly more than the judicial exceptions by providing an inventive concept. 

Dependent claims 2-7, 9, 14, 20-25, 28, and 29 have also been analyzed with respect to Step 2B, and dependent claims 2-6, and 14 provide additional abstract limitations. Additional abstract limitations cannot provide significantly more that the judicial exceptions as they are part of the exceptions. Dependent claims 7, 9, and 20-24 are directed to data gathering steps and descriptions of the data collected, and relate to data gathering discussed above. 

Dependent claims 25, 28, and 29 respectively recite the following additional elements: “…assessing a risk of developing a disease state, detecting a disease state, and diagnosing a disease state based on the identification of one or more somatic mutations at the locus   …”; “…wherein the locus detected as having positive selection is identified as a target for a therapeutic treatment”;  and “…wherein the detection of negative selection after therapeutic treatment with treatment with the immuno oncology therapy, targeted therapy, or synthetic lethality therapy in an indicator of treatment response”. 
These additional elements fail to provide a specific inventive concept for the abstract idea or the natural law, as they merely recite: the general, non-specific use of the identified somatic mutation(s) at the locus in assessing risk, detecting, and diagnosing a disease; and the general, non-specific use of the detected positive or negative selection regarding targets for therapeutic treatment as well as indicators of treatment response. These generic points fail to provide significantly more to any judicial exception, as they merely broadly link the judicial exception to a technological environment of genomic medicine.
Sorber et al., {(2017), Circulating cell-free nucleic acids and platelets as a liquid biopsy in the provision of personalized therapy for lung cancer patients. Lung cancer (Amsterdam, Netherlands), 107, 100–107)} reviews methods for analyzing circulating cell-free nucleic acids as a liquid biopsy to detect and quantify tumor mutations in monitoring tumor burden of lung cancer and in assessment of targeted therapy for lung cancer. Martincorena discusses the study and analysis of mutations in cancer, and how detection of selection in cancer genomes may help identify genes essential for cancer growth and may yield new therapeutic targets. As such, these methods are well-understood, routine, conventional activity. 
Considering these elements alone and in combination, they do not provide an inventive concept, and do not amount to significantly more than the judicial exception itself. Thus, the additional elements do not provide an inventive concept that transforms the judicial exceptions into a patent eligible application of the exceptions, and the claims do not amount to significantly more that the judicial exceptions itself.   Step2B: NO.

Therefore, the claims, when the limitations are considered individually and as a whole, are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9, 14, 20-23, 28, 31, and 32  are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al., {(2017) Statistical analysis of mutant allele frequency level of circulating cell-free DNA and blood cells in healthy individuals. Sci Rep 7, 7526, 7 pages}, and further in view of Martincorena et al., {(2017). Universal Patterns of Selection in Cancer and Somatic Tissues. Cell, 171(5), 1029–1041}.

Note: independent claims 1, 31, and 32 recite similar limitations and are examined together under 35 U.S.C. 103.  
Independent claims 1, 31, and 32 respectively recite a method of detecting positive, neutral, or negative selection at a locus; the computer implemented method of detecting positive, neutral, or negative selection at a locus and a computer comprising a processor and a computer-readable medium; and an electronic device, comprising processors, memory, and programs including instructions to carry out the method of detecting positive, neutral, or negative selection at a locus. The method comprises:
	(a) obtaining a test sample containing a plurality of cell-free nucleic acids;
	(b) preparing a sequence library from the plurality of cell-free nucleic acids;
	(c) sequencing the library to obtain sequence reads derived from the cell-free nucleic acids;
	(d) analyzing the plurality of sequence reads to detect and quantify somatic mutation(s) at the locus;
	(e) determining a selection coefficient for the locus;
	(f) comparing the selection coefficient with a threshold value and detecting positive, neutral, or negative selection at the locus based on the comparison.
(Note: “the preparing a sequence library” {step (b) above}, is not cited in claim 31.) 
Regarding independent claims 1, 31, and 32, Xia teaches a method using statistical analysis to examine the allele frequency of background somatic mutations in white blood cells (WBC) and cell-free DNA (cfDNA) in healthy controls based on sequencing data from 821 non-cancer individuals and several cancer samples with the aim of understanding the patterns of mutations detected in cfDNA (p.1).
Xia teaches extraction of cfDNA from patient and control blood samples (p. 5-6); performing ultra-deep target sequencing of somatic mutations in cancer associated genes for both cfDNA and WBC DNA, analyzing the sequence data by mapping the sequence data and filtering the reads (p.6, under ‘Data filtering and analysis’), and analyzing the mutant allele frequency between the cfDNA and the WBC nucleic acid in the population and in individuals. In this way, Xia teaches the obtaining, preparing, sequencing, and analyzing to detect & quantify one or more somatic mutations at the locus limitations of claims 1, and 32 {steps (a) through (d)}, and the receiving and analyzing limitations (the first and second steps)  of claim 31. 
Xia does not teach determining a selection coefficient and comparing it to a threshold value to detect positive, neutral, or negative selection at the locus, as in claim steps (e) and (f) as apply to claims 1 and 32 and the third and fourth claim element of claim 31. 
However, the prior art to Martincorena teaches using dN/dS to quantify selection in cancer genomes (p. 1030). Note, regarding the instant claims, the dN/dS is equivalent to the selection coefficient (see claim 6 of the instant application, and specification paragraph [00185]). The Martincorena reference teaches that identification of genes under positive selection are genes for which dN/dS is higher than 1 (p. 1031, left column); and that negative (or purifying) selection will lead to the dN/dS < 1 (p. 1031, right column); and further teaches the neutral peak is at dN/dS = 1.0 (p. 1031, right column); in this way, the dN/dS ratio is compared to “1”, “1”is equivalent to the threshold, and therefore Martincorena teaches the determining and the comparing & detecting limitations of claims 1, and 32 {steps (e) and (f)}, and the calculating and comparing limitations (the third and fourth steps) of claim 31.
Regarding claim 2, in addition to the Xia and Martincorena teachings set forth above Xia teaches a study that included cfDNA samples and WBC samples from non-cancer individuals and cancer patients (p.5); Xia also teaches extraction of the cfDNA and WBC DNA from these samples (p. 5-6); these points teach the obtaining and isolating steps of claim 2. Xia further teaches analysis and correlation of the mutant allele frequency between cfDNA and WBC nucleic acid in 309 paired samples. (fig.2, p.3; and p.6), and that it is critical to perform systematic analysis of WBC somatic mutations and investigate the origin of cfDNA to understand all factors that may contribute to the mutation spectrum of cfDNA; and demonstrates the importance of sequencing both cfDNA and WBC for every individual (p.5). Thus, Xia teaches the limitation, “…comparing the one or more cell-free nucleic acid detected somatic mutation and the one or more white blood cell derived somatic mutations to identify one or more white blood cell matched somatic mutations”. 
Regarding claim 3, Martincorena teaches use of Poisson noise in the counts of non-synonymous and synonymous mutations. (p.e6); “…analyzing the plurality of sequence reads to detect and quantify the one or more somatic mutations further comprises applying a noise model”. 
Regarding claim 4, Martincorena teaches use of an in-silico identification and removal of sequencing artifacts using a variant calling algorithm that relies on building a base-specific error model by using a large collection of unmatched normal samples; these sequencing artifacts can be caused by sequencing errors, PCR errors, DNA damage in a library, misalignment of reads, or other causes (p.e5). These sequencing artifacts are equivalent to mis-mapped reads, and in this way Martincorena teaches the limitation of claim 4, “…wherein analyzing the plurality of sequence reads further comprises applying a read mis-mapping model.” 
Regarding claim 5, Martincorena teaches use of a mixture model when inferring distribution of dN/dS values (p. 1032); Martincorena doesn’t teach modeling both the cfDNA and the WBCDNA, but Xia teaches use of a correlation study of mutant allele frequency in both circulating tumor DNA (ctDNA)  and white blood cell DNA (fig.2, p. 3). In this way, Martincorena and Xia teach, “…wherein the one or more somatic mutations are detected from joint modeling or mixture modeling both the one or more cell-free nucleic acid somatic mutation and the one or more white blood cell derived somatic mutations”.
Regarding claim 6, Martincorena teaches the dN/dS  is the ratio between the rate of non-synonymous substitutions per non-synonymous site and the rate of synonymous substitutions per synonymous site (p. e2); so Martincorena teaches the limitation, “…wherein the selection coefficient comprises a ratio between the rate of non-synonymous substitutions per non-synonymous site and the rate of synonymous substitutions per synonymous site”.
Regarding claim 7, the Martincorena reference teaches identification of genes under positive selection are genes for which dN/dS is higher than 1 (p. 1031, left column); and teaches negative (or purifying) selection will lead to the dN/dS < 1 (p. 1031, right column); in this way, the dN/dS ratio (also known as the selection coefficient) is compared to “1”, and “1”is equivalent to the threshold. Please refer to  the 112(b) rejection above regarding the presence of the word “threshold” and absence of the phrase “selection coefficient” in the limitation of claim 7. For purposes of examining claim 7 under 35 U.S.C. 103, the examiner will interpret the instances of  “threshold” in claim 7 to mean “selection coefficient”. Martincorena also teaches that significant genes have a q-value of < 0.05 (p. e5), and further teaches the fraction of P-values below 0.05 reflect the power to detect a gene as significantly under selection (p. e8). Martincorena teaches, “…wherein when the threshold is greater than 1 with a q-value less than 0.05 positive selection is detected, and wherein when the threshold is less than 1 with a q-value less than 0.05 negative selection is detected”. 
Regarding claim 9, Martincorena teaches analysis of somatic mutations using the global dN/dS which was estimated using a single substitution model (p. e10), which can include C>T substitutions (p. 1037, fig 5D). Martincorena further teaches a model of substitutions per site, calculating the relative rate of C > T substitutions per site (p. e2). Looking to the specification, paragraph [00146] states SNV (single nucleotide variants) may be denoted as "C>T", and further states the term "mutation" refers to one or more SNVs or indels [00148]. This teaches, “…wherein the one or more somatic mutations comprise one or more single-nucleotide variants”. 
Regarding claim 14, Martincorena teaches that a fifth of the nonsense mutations (observed in a group of 369 cancer genes) occurred in just 8 tumor suppressor genes (p. 1038), as well as when considering nonsense or missense mutations, genes generally fall into two classes: oncogenes, with strong selection on missense mutations, or tumor suppressor genes, with stronger selection on truncating mutations (p. 1031). Truncating mutation are equivalent to nonsense mutations. In this way, Martincorena teaches the limitation, “…identifying the one or more somatic mutations as one or more tumor suppressors if the locus includes at least one nonsense mutation”. 
Regarding claim 20, Martincorena teaches analysis and identification of cancer genes with a higher frequency of synonymous mutations than expected, and TP53 is discussed in detail (p. e12). This teaches the limitation, “…wherein the one or more somatic mutations occur within one or more genes selected from the group consisting of …TP53…”.
Regarding claim 21, Xia teaches a multiplex PCR method to enrich cancer-associated genes before ultradeep sequencing: a panel of fifty cancer-associated genes were included (p. 6). This teaches the limitation, “…wherein the sequencing comprises targeted sequencing, and the targeted sequencing comprises a targeted enrichment step prior to sequencing, and wherein the targeted enrichment step comprises an enrichment panel comprising from about 10 to about 10,000 targeted genes”.
Regarding claim 22, Xia teaches ultra-deep target sequencing on cancer-associated genes for both cfDNA and WBC DNA; read sequences with mutant allele frequency higher than 5% in single reads were deleted (p.6). This teaches the limitation because the mutant allele frequency of 5% falls within the range of the limitation, “allele frequency of from about 0.01% to about 35%”.
Regarding claim 23, Xia teaches analyzing cfDNA (p,1; and throughout entire document), and so teaches the limitation, “…wherein the cell-free nucleic acids comprise cell-free DNA”.
Regarding claim 28, Martincorena teaches therapeutic decision support for an individual patient critically depends on accurate identification of which specific mutations drive that person’s cancer (p.1029-30); and also teaches a method to screen for positive selection at gene level (driver gene discovery) (p.e5). Martincorena teaches the limitation of claim 28, “…wherein the locus detected as having positive selection is identified as a target for a therapeutic treatment”.

In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that: “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex Inc., 127 S. Ct. 1727, 1740 (2007). 
Applying the KSR standard of obviousness to Xia and Martincorena, we conclude that the combination of Xia’s teachings with regard to sequencing, filtering, and mapping sequence reads in order to analyze, detect, and calculate mutant allele frequencies of somatic mutations in both cfDNA and WBC DNA, with the method disclosed by Martincorena for analysis of selection patterns in somatic mutations from cancer and normal tissue by quantifying the dN/dS (selection coefficient) and using statistical models to detect, quantify, and infer positive, neutral, or negative selection of the mutations, would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention because the combination represents one of known elements which yield the predictable result of accurately inferring and quantifying positive and negative selection in matched white blood cell DNA variants and cfDNA variants.  
This is true because the combination of Xia and Martincorena appear in the same field of use, and one of ordinary skill in the art would have recognized that the combination would have further provided more accurate results for detecting, quantifying, and inferring selection of mutations in matched white blood cell DNA and cfDNA samples. The motivation to combine the teachings of Xia and Martincorena would have been to achieve more accurate results for detecting, quantifying, and inferring selection of mutations in matched white blood cell DNA and cfDNA samples, as Xia states a need to carefully calibrate (measure) the background mutations in WBC and cfDNA of healthy individuals to reduce a false positive rate during early cancer diagnosis (p. 5), and Martincorena teaches a refined method of quantitative assessment of positive and negative selection in cancer (p.1030). 
Thus, a person of ordinary skill in the art would have been motivated to combine the teachings of Xia and Martincorena in order to achieve the advantage of more accurate results for detecting, quantifying, and inferring selection of mutations in matched white blood cell DNA and cfDNA samples, because the prior art to Xia clearly lays out how to detect and analyze somatic mutations in cfDNA and WBC DNA samples (p.3), and Martincorena sets forth a method to investigate and accurately quantify selection in cancer mutations (p.1030, and entire document). This combination is merely a "predictable use of prior art elements according to their established functions." KSR Jnt’17, 127 S. Ct. at 1740.

Claims 24, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xia and Martincorena as applied to claim 1 above, and further in view of Sorber et al., {(2017). Circulating cell-free nucleic acids and platelets as a liquid biopsy in the provision of personalized therapy for lung cancer patients. Lung cancer (Amsterdam, Netherlands), 107, 100-107}. 
With respect to the limitations pertaining to claim 1, the prior art to Xia and Martincorena teach the elements as described above.  Xia and Martincorena do not teach elements as in claims 24, 25, and 29.  
However, regarding claim 24, Sorber teaches cell-free nucleic acids comprise both cell-free DNA and cell-free RNA (p.100).  As such, Sorber teaches the limitation “wherein the cell-free nucleic acids comprise cell-free RNA.” 
Regarding claim 25, Sorber teaches analysis of circulating cell-free nucleic acids (cfNA) as a liquid biopsy in lung cancer (p.100); Sorber further teaches applications of liquid biopsy include monitoring of the tumor burden both in targeted therapy setting as with surgery and chemotherapy, where detection of certain biomarkers (e.g. KRAS mutations) might be indicative of minimal residual disease and in some cases a predictor of prognosis to treatment. (fig. 1C, p.103). As such, Sorber teaches “…detecting a disease state … based on the identification of one or more somatic mutations at the locus, wherein the disease state is a cardiovascular disease or a cancer”. 
Regarding claim 29, Martincorena teaches detection of negative selection in cancer genomes is an important endeavor as it may help identify genes essential for cancer growth and patterns of synthetic lethality, potentially yielding new therapeutic targets (p.1029).  Additionally, Sorber teaches a study concerning a correlation between clinical response and a semi-quantitative index (SQI) of mutated EGFR levels in the first days of treatment; the SQI reflected a trend in the proportion of mutated versus wild-type copies of the EGFR gene; serial ctDNA specimens were prospectively collected from 20 NSCLC patients harboring activating EGFR mutations during EGFR TKI treatment (targeted therapy) (p.104).; and the potential of liquid biopsy to determine the effectiveness of targeted therapy in the first two weeks of treatment was demonstrated. These references teach the limitation of claim 29, “…the detection of negative selection after therapeutic treatment with…targeted therapy…is an indicator of treatment response”.
Applying the KSR standard of obviousness to Xia, Martincorena, and Sorber, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sorber’s teachings with regard to analysis of circulating cell-free nucleic acids (cfNA) in order to analyze and detect mutations with a goal to monitor the disease progression and therapy response in lung cancer, with the methods disclosed by Xia, of analysis of mutation allele frequency in cfDNA and WBC DNA, and Martincorena, for detecting patterns of selection in somatic mutations in cancer, with an eye toward predicting and monitoring therapy response. One of ordinary skill in the art would have been motivated to combine the teachings of Sorber with Xia and Martincorena in order to achieve the desired result of a more accurate method of detecting and quantifying selection of somatic cancer mutations with a goal of detecting disease states, identifying therapeutic targets, and determining treatment response. 
Extending the methods of Xia and Martincorena by adding the method of liquid biopsy in lung cancer for detecting disease and predicting treatment targets and responses would have been an obvious next step in the analysis of selection of somatic mutations in monitoring and treatment of lung cancer as Sorber clearly lays out the benefits of analyzing cfDNA as a liquid biopsy in lung cancer by teaching that liquid biopsy has been shown to be a high-quality blood-based biomarker for use in many aspects, of cancer treatment (p.105), and due to its predictive properties as a biomarker, it could also contribute to the assessment of new targeted therapies (p.105); Xia teaches the importance of sequencing both cfDNA and WBC DNA to improve the sensitivity and accuracy for calling cancer-related mutations from circulating tumor DNA, and to shed light on developing a strategy for early cancer diagnosis by cfDNA sequencing (p.1); and Xia also teaches that revealing the background somatic mutations in cfDNA by ultra-deep sequencing in cancer and non-cancer samples provides critical information of the baseline profile of somatic mutations in healthy individuals, which will fill the gap in early cancer diagnosis and personalized cancer therapy (p. 2). One of ordinary skill in the art would have had a reasonable expectation of success at combining the three references. These teachings represent a combination of known elements which yield the predictable result of a method of cfNA and blood cell nucleic acid analysis to detect and quantify selection of somatic cancer mutations for detecting disease states, identifying therapeutic targets, and determining treatment response.  
Conclusion
No claim is allowed. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Abbott Vassell, whose telephone number is (571)272-1771. The examiner can normally be reached 7:30AM- 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Abbott Vassell/Examiner, Art Unit 1671         
                                                                                                                                                                                               /Lori A. Clow/Primary Examiner, Art Unit 1671